DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:
The recitation of “container;” (line 4) is believed to be --container.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 11, 20, 22, 25-26 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kermaidic (US 2016/0334062).
Regarding claim 1, Kermaidic discloses a method of pre-charging an empty or partially empty insulated container (refer to container 100, and par. 30, lines 1-2) with CO2 snow (solid CO2 as can be seen from par. 10, lines 1-5) to create a pre-charged container at a first location for transport to a second location, comprising the steps of: 
receiving a liquid CO2 source (refer to the supply of liquid CO2 350) at the first location (refer to par. 50, lines 1-5, wherein said first location is considered to be the location where a weighing scale 200 is located, generating a weighing data of the insulated containers);
operably connecting a CO2 snow charger(refer to filling gun 400) to the empty or the partially empty container (100) and to the liquid C02 source (350);
generating the CO2 snow within the empty or the partially empty container to create the pre-charged container (refer to par. 10, lines 1-5);
preparing the pre-charged container for delivery to the second location (refer to par. 57, lines 1-5, wherein each container to be shipped is provided with a barcode that provides information regarding the type of container, type of loaded one or more products, and the destination of the container).

Regarding claim 3, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kermaidic discloses wherein the step of preparing the pre-charged container (100) further comprises including a label with the pre-charged 

Regarding claim 4, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kermaidic discloses wherein the step of preparing the pre-charged container (100) includes packaging the pre-charged container with instructions to a final user for return of the pre-charged container (refer to par. 57, lines 1-5, wherein each container to be shipped is provided with a barcode that contains a required residence time of the one or more products which is considered by the examiner as to be an instruction).

Regarding claim 5, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kermaidic discloses receiving an at least partially depleted container from the second location or other previous use location (refer to par. 86, lines 8-13, wherein containers used in previous shipments are already registered, therefore, the system of Kermaidic necessarily disclosing the receiving of the at least partially depleted container from the second location or other previous use location);
inspecting the at least partially depleted container (refer to par. 86, lines 10-14, wherein the step of inspecting the container is considered to be when the barcode of said container is inspected to verify if it is registered, and if not, generating a new barcode for the container), and in response thereto,
generating CO2 snow in the at least partially depleted container to create a replenished, pre-charged container (refer to par. 90, lines 1-3); 


Regarding claim 6, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kermaidic discloses wherein the step of creating the pre-charged container (100) is characterized by an absence of loading a perishable item therein (refer to par. 60, lines 5-7, wherein during a step of determining a weight of the container when creating the pre-charged container, the container is optionally loaded with one or more products, therefore, since it is “optionally” loaded with one or more products, there may be an absence of loading a perishable item therein during said step; also refer to par. 47, line 3-4, where the product can be food).

Regarding claim 11, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kermaidic discloses wherein the generating of the CO2 snow occurs in an automatic dispensing station (refer to par. 90, lines 1-12).

Regarding claim 20, Kermaidic discloses a method of delivering at least partially depleted C02 snow pre-charged container, comprising:
receiving the at least partially depleted C02 snow pre-charged container, said at least partially depleted C02 snow pre-charged container (100) further comprising one or more perishable items in sufficient proximity to the C02 snow to maintain the temperature of the perishable item below an upper limit (refer to par. 86, lines 3-7);

removing the one or more perishable items from the at least partially depleted C02 snow pre-charged container; and
delivering the at least partially depleted C02 snow precharged container to a location for using at least a portion of the one or more perishable items remaining in the at least partially depleted container C02 snow pre-charged container (refer to par. 86, lines 3-12, wherein a specific food shop may already be registered in the system, for example, placed a previous order and has returned the pre-charged container in a previous shipment, where said container already contains barcodes identifying the products and customer; therefore, said food shop necessarily received the at least partially depleted C02 snow pre-charged container comprising the one or more perishable items in sufficient proximity to the C02 snow, opened the at least partially depleted C02 snow pre-charged container to access the interior of the pre-charged container, removed the one or more perishable items from the at least partially depleted C02 snow pre-charged container and delivered the at least partially depleted C02 snow pre-charged container).

Regarding claim 22, Kermaidic discloses a method of creating a pre-charged container (100) with CO2 snow at a first location (refer to par. 50, lines 1-5, wherein said first location is considered to be the location where a weighing scale 200 is located, generating a weighing data of the insulated containers) for transport to a second location (where the container is being delivered to), comprising the steps of: 

introducing the CO2 snow into an empty or partially empty container at the first location (by means of filling gun 400);
creating the pre-charged container at the first location (refer to par. 90, lines 1-12); and 
preparing the pre-charged container for delivery from the first location to the second location (refer to par. 57, lines 1-5, wherein each container to be shipped is provided with a barcode).

Regarding claim 25, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kermaidic discloses wherein the step of preparing the pre-charged container (100) further comprises including shipping information (refer to par. 57, lines 1-5).

Regarding claim 26, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kermaidic discloses wherein the step of preparing the pre-charged container (100) includes packaging the pre-charged container with instructions to a final user for return of an at least partially depleted, pre-charged container (refer to par. 57, lines 1-5, wherein each container to be shipped is provided with a barcode that contains a required residence time of the one or more products which is considered by the examiner as to be an instruction).

Regarding claim 29, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kermaidic discloses the first location coordinating for return delivery of the pre-charged container with the CO2 snow that is at least partially depleted or substantially depleted (refer to par. 57, lines 1-5, wherein each container to be shipped from the first location is provided with a barcode that contains a required residence time of the one or more products which is considered by the examiner as coordinating for return delivery).

Regarding claim 30, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kermaidic discloses creating a second pre-charged container filled with CO2 snow pre-charged therein at the first location (refer to the multiple containers as can be seen from Fig. 1).

Regarding claim 31, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kermaidic discloses wherein the step of introducing the CO2 snow occurs automatically (refer to par. 90, lines 1-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kermaidic (US 2016/0334062) in view of Kovalick (US 2014/0157797).
Regarding claims 2 and 23-24, Kermaidic meets the claim limitations as disclosed above in the rejection of claims 1 and 22. Further, Kermaidic discloses wherein the step of preparing the pre-charged container (100) for delivery to the second location, further comprises:
packaging the pre-charged container (refer to par. 86, lines 3-8, wherein an operator of the system receives an order for a product and loads one or more containers 100 with the ordered product); and providing the pre-charged container (100) to a designated receiver (refer to the receiver as can be seen from Fig. 1) for ground delivery to the second location, but Kermaidic fails to explicitly disclose sealing the pre-charged container.
However, Kovalick teaches a process to control a payload temperature of a shipping container, comprising sealing a pre-charged container (refer to claim 14, lines 8-9, wherein said container is sealed) before shipping.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kermaidic by providing sealing the pre-charged container, in order to avoid exposing the product to the outside temperature in view of the teachings by Kovalick along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kermaidic (US 2016/0334062).
Regarding claim 7, Kermaidic meets the claim limitations as disclosed above in the rejection of claim 3. Further, Kermaidic discloses wherein the product to be delivered to the second location may be pharmaceutical products or biological products (refer to par. 47, lines 3-5), but fails to explicitly disclose wherein said second location is a clinical site.
However, it appears that the method of pre-charging the insulated container of Kermaidic would perform equally well with the second location being a clinical site since the product within the container may be pharmaceutical products or biological products.
Further, applicant has not disclosed that having the second location being a clinical site solves any stated problem, indicating simply that the second location is a clinical site such as a hospital, pharmaceutical company, university or physician office 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kermaidic such that the second location is a clinical site because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kermaidic.

Claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,908,870), Kermaidic (US 2016/0334062), and further in view of Kovalick (US 2014/0157797).
Regarding claim 13, Williams discloses a method of supplying a perishable item to a location, comprising the steps, of: 
receiving a pre-charged container at least partially filled with a PCM inside the precharged container (refer to col. 6, lines 4-8, wherein the method includes preparing at a first location a container at least partially filled with a PCM, and said container is received at a second location);
opening the pre-charged container at least partially filled with the PCM; accessing an interior region of the pre-charged container at least partially filled with the PCM; loading the perishable item into the pre-charged container at least partially filled with the PCM, wherein the perishable item is in sufficient proximity to the PCM to maintain a temperature of the perishable item below an upper limit (refer to col. 6, lines 8-12, wherein a payload sensitive product is inserted into a payload cavity prior to 
preparing the pre-charged container at least partially filled with the PCM with the perishable item therein for delivery.
While Williams discloses the pre-charged container at least partially filled with a PCM inside, Williams fails to explicitly disclose wherein the PCM is CO2, and wherein the container is delivered to the location.
However, Kermaidic teaches that it is known in the art of refrigeration, to provide a shipping container (100) at least partially filled with CO2 (350), in order to maintain one or more products, loaded into said container, at a defined temperature, below a defined temperature, or within a defined temperature range, which temperature or temperature range is below environmental temperature (refer to par. 1, lines 4-9), wherein the container is received from a location, and prepared to be delivered to the location (refer to par. 86, 8-13).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Williams such that the PCM is CO2 and wherein the container is delivered to the location in view of the teachings by Kermaidic, in order to maintain one or more products, loaded into said container, at a defined temperature, below a defined temperature, or within a defined temperature range, which temperature or temperature range is below environmental temperature.
While Williams as modified discloses the pre-charged container at least partially filled with the C02 snow, Williams as modified fails to explicitly disclose sealing the pre-charged container.

One having ordinary skill in the art of refrigeration would recognize that by sealing the pre-charged container, it will avoid exposing the product to the outside temperature.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Williams by sealing the pre-charged container, in order to avoid exposing the product to the outside temperature in view of the teachings by Kovalick along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 16, Williams as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Williams as modified discloses placing the perishable item into a product holder (refer to the walls of 12) followed by at least partially positioning the product holder with the perishable item therein in sufficient proximity to the CO2 snow to maintain the temperature of the perishable item below an upper limit.

Regarding claim 17, Williams as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Williams as modified discloses wherein the temperature of the product holder is maintained below -70 degrees Celsius while in delivery to the final location (refer to par. 67, lines 12-15 by Kermaidic).

Regarding claim 18, Williams as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Williams as modified discloses providing instructions to a final user for return delivery of the pre-charged container (refer to par. 57, lines 1-5 by Kermaidic, wherein each container to be shipped is provided with a barcode that contains a required residence time of the one or more products which is considered by the examiner as to be an instruction).

Regarding claim 19, Williams as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Williams as modified discloses wherein the step of preparing the pre-charged container with the perishable item loaded therein comprises configuring the pre-charged container ready for pick-up by a designated receiver (refer to par. 68, lines 4-7 by Kermaidic). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,908,870), Kermaidic (US 2016/0334062), Kovalick (US 2014/0157797), and further in view of Atchley (US 2016/0260161).
Regarding claim 14, Williams as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Williams as modified discloses the step of preparing the pre-charged container with the perishable item therein for delivery further comprises the step of identifying the perishable item (refer to par. 57, lines 1-5), but fails to explicitly disclose identifying as a hazardous material.

One having ordinary skill in the art would recognize that by providing the step of identifying the perishable item as a hazardous material, it will allow the user to handle the container cautiously.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Williams by identifying as a hazardous material, in order to allow the user to handle the container cautiously in view of the teachings by Atchley along with the knowledge generally available to one having ordinary skill in the art.

Allowable Subject Matter
Claims 8-10, 12, 15, 21, 27-28 and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues in pages 10 and 11 of the remarks that regarding claims 1 and 22, nowhere does Kermaidic teach pre-charging its containers with CO2 snow without loading of products, as such, Kermaidic does not teach the step to “create the pre-.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pre-charging the containers without loading of products) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in page 11 of the remarks that regarding claim 20, Kermaidic fails to teach each and every single limitation of the claim. This argument has been considered but is not persuasive.
Kermaidic discloses in par. 86, lines 3-12, that a specific food shop can already be registered in the system, for example, said specific food shop may have placed a previous order and has returned the pre-charged container in a previous shipment, and said container already contains barcodes identifying the products and customer. Since said specific food shop has returned the container, therefore, said food shop necessarily received the at least partially depleted C02 snow pre-charged container comprising the one or more perishable items in sufficient proximity to the C02 snow, opened the at least partially depleted C02 snow pre-charged container to access the interior of the pre-charged container, removed the one or more perishable items from the at least partially depleted C02 snow pre-charged container and delivered the at least partially depleted C02 snow pre-charged container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA M VAZQUEZ/Examiner, Art Unit 3763